                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                         CASE NOS.: 3:14cr98/MCR/CJK
                                                      3:16cv146/MCR/CJK
RODNEY D. RIES
No. 23205-017
______________________________/

                                       ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 25, 2018. ECF No. 683. The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                        Page 2 of 2

      2. The motion to vacate , set aside, or correct sentence, ECF No. 635, is

DENIED.

      3. A certificate of appealability is DENIED.

      DONE AND ORDERED this 19th day of November 2018.




                                       s/  M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case Nos.: 3:14cr98/MCR/CJK; 3:16cv146/MCR/CJK
